IN THE SUPREME COURT OF IOWA
                              No. 19–1139

                           Filed May 29, 2020


STATE OF IOWA,

      Appellee,

vs.

MERCEDES JOJEAN DAMME,

      Appellant.



      Appeal from the Iowa District Court for Grundy County, Jeffrey L.

Harris, Judge.



      Defendant appeals sentence imposed after conviction based on

guilty plea, and State argues lack of good cause to appeal under Iowa Code

section 814.6 (2019). AFFIRMED.



      Anne K. Wilson of Anne K. Wilson Law Office, PLLC, Cedar Rapids,

for appellant.



      Thomas J. Miller, Attorney General, Tyler J. Buller, Assistant

Attorney General, Erika L. Allen, County Attorney, and Kali Adams,

Assistant County Attorney, for appellee.
                                     2

WATERMAN, Justice.

      This case presents our first opportunity to adjudicate the “good

cause” requirement under Iowa Code section 814.6 (2019) to appeal from

a conviction based on the defendant’s guilty plea. This defendant pled

guilty to theft and was convicted and sentenced on July 1, 2019, the first

day the amendment to section 814.6 became effective.          Her appeal

challenges the sentence imposed, not her guilty plea or conviction. The

State argues we must dismiss the appeal because the defendant fails to

show good cause as required under the amendment. This new statute

does not define good cause, and we retained the case to determine its

meaning in this context.

      On our review, we determine this defendant satisfies the good-cause

requirement to proceed with her appellate challenge to the sentence

imposed.   The legislature amended section 814.6 to curtail frivolous

appeals from guilty pleas and thereby enforce their finality. We conclude

that “good cause” means a “legally sufficient reason.” We hold that the

good-cause requirement is satisfied in this context when the defendant

appeals a sentence that was neither mandatory nor agreed to in the plea

bargain. We therefore decline to dismiss the appeal. On the merits, her

challenge fails, so we affirm her sentence.

      I. Background Facts and Proceedings.

      This case arises from two related thefts in Grundy Center.      On

March 25, 2018, Kathy Grittman’s wallet was stolen off her kitchen table

while she was at home.      Grittman called police and told investigating

officer Alissa Loew that her daughter’s friend had been over to play and

was picked up by Mercedes JoJean Damme, the sitter. No one else was in

the house when the wallet went missing, and Grittman suspected Damme

stole it. Damme had chatted with Grittman in the kitchen and asked for
                                    3

a Band-Aid for a cut on her thumb, which Grittman retrieved from a

connected bathroom. Damme then asked for triple antibiotic ointment,

which Grittman fetched from an upstairs bathroom, leaving Damme alone

in the kitchen.     Shortly after Damme departed, Grittman found a

Band-Aid wrapper on the table where the wallet had been. She phoned

Damme, who denied taking it.

      The next day, after returning home from work, Christopher Conway

noticed items missing from his home, including his laptop, a lockbox that

contained tax information, a flash drive, keys to his 1994 Pontiac

Grand Am, and numerous rare coins. Conway had left his home unlocked

while he was at work between 10 a.m. and 2:30 p.m., and the items went

missing during that time.    Like Grittman, Conway told police that he

suspected Damme, a family friend who had been providing in-home care

for Conway’s sister. Conway knew that Grittman’s wallet had been stolen

the day before and that Damme was a suspect. Conway provided Deputy

Kyle Wolthoff with Damme’s contact information.

      Damme had borrowed the Conway family’s Ford Explorer. When

Conway retrieved that vehicle from Damme at her home the following day,

she gave him its keys on a ring that also held the stolen keys to his

Grand Am and another keychain that had been in the stolen lockbox.

Damme denied knowing what the stolen keys were for and claimed that

they were already on the Ford’s key ring when she borrowed it. Conway

notified Deputy Wolthoff, who obtained a warrant to search Damme’s

home in Waterloo.

      Deputy Wolthoff, another investigator, and two Waterloo police

officers executed the search warrant. They recovered many of the stolen

items, including the lockbox, some of the coins, the flash drive, Conway’s

social security card, a laptop, and Grittman’s driver’s license. Damme
                                     4

initially claimed the items were hers and then changed her story to claim

they were given to her by her ex-boyfriend.       The officers also found

methamphetamine and drug paraphernalia, which Damme admitted

belonged to her.    She was arrested on drug charges.       Conway later

identified the items stolen from him.

      On May 22, Damme was charged in two separate cases with theft in

the third degree in violation of Iowa Code sections 714.1(1) and 714.2(3).

Damme entered a plea of guilty in each case on March 18, 2019. The State

agreed to seek no more than a two-year sentence that would be suspended

if Damme was accepted into the program with the Waterloo Women’s

Center for Change. The State agreed to follow a recommended sentence in

the presentence investigation if it was more lenient.

      The court conducted the sentencing hearing on July 1. Despite the

State’s recommendations that aligned with the plea agreement, the court

declined to impose a suspended sentence or one in the range stipulated in

the plea agreements.     The sentencing court stated it “considered the

argument of [Damme’s] counsel and extenuation and mitigation” and

recited numerous facts from the presentence investigation that it

contemplated when determining the requisite sentence.

      The court began with mitigating factors. The court stated it “was

saddened by the fact that” Damme had been sexually abused by her

stepfather when she was young, for which he served a prison term. “Also

in extenuation and mitigation,” the court noted that Damme has ongoing

mental health and substance abuse concerns, that her parental rights to

three of her four children had been terminated, and that she had been the

victim in numerous criminal reports. Additionally, the court considered

her family’s criminal history in mitigation,
                                     5
      [I]t is clear to this Court that your family stock is not good.
      You clearly have not had positive role models in your life. Your
      father has served four prior prison terms. Your stepfather has
      served ten years of prison on the sexual abuse convictions
      involving you.       Your mother has prior convictions and
      probation but no prison. Your first half-sister has prior
      arrests but no prison. A half-brother – your first half-brother
      has prior felony convictions. Your second half-brother has
      multiple misdemeanor convictions and five separate prison
      terms, and a second half-sister has been put on probation for
      operating while intoxicated first.

      The court next transitioned to aggravating factors, stating, “At the

outset[,] this Court would note that the presentence investigation [report

(PSI)] consisting of 20 pages is in no way flattering to [Damme].”

Continuing with aggravating factors, the court recited Damme’s own

criminal history in some detail, telling Damme,

      [Y]ou are an agent of criminality. You are a train wreck. You
      have been for the last nine or ten years of your life. . . . I’m
      convinced that you’re going to be back in here again after you
      get out of prison. I’m really hoping you can prove me wrong.

Before pronouncing the sentence, the court stated,

      [T]his is the second time this case has been set for sentencing.
      When it was first set, the Court spent an extensive period of
      time reviewing the case files and the presentence
      investigation. I spent another hour to two hours last night
      going through my notes and once again reviewing the case
      files and the presentence investigation. This Court takes a
      sentence of imprisonment or confinement extremely seriously
      because it results in not only the deprivation of liberty for the
      particular defendant, but it also affects the defendant’s family.
            Ma’am, you have placed considerable distance between
      yourself and your responsibilities as a law abiding citizen.
      This Court remains mindful of your counsel’s argument about
      matters that have been horrendous in your life and your
      attempts to counteract the influence of those matters.

      The court sentenced Damme to an indeterminate term of two years

of incarceration for each case to run concurrently. It ordered Damme to

pay a $625 fine, a criminal surcharge of thirty-five percent, court costs,

victim restitution, attorney fees, and the law enforcement initiative
                                      6

surcharge of $125. Damme also had to submit a DNA sample. The court

determined that Damme did not have the ability to pay restitution and

waived those costs.

      On July 8, Damme appealed. We retained the case to address the

good-cause requirement.

      II. Standard of Review.

      “Our review of a sentence imposed in a criminal case is for correction

of errors at law.” State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). We

will not reverse a sentence unless there is “an abuse of discretion or some

defect in the sentencing procedure.” Id. We review ineffective-assistance-

of-counsel claims de novo. State v. Harrison, 914 N.W.2d 178, 188 (Iowa

2018).   “We employ a substantial compliance standard in determining

whether a trial court has discharged its duty under rule 2.8(2)(d)” to advise

a defendant of her right to file a motion in arrest of judgment and the

penalties of failing to do so. State v. Straw, 709 N.W.2d 128, 132 (Iowa

2006).

      III. Analysis.

      We first decide whether good cause exists to consider Damme’s

appeal. Next, we consider her alleged sentencing errors. We then review

her claim the district court failed to advise her of her right to file a motion

in arrest of judgment. Finally, we turn to her ineffective-assistance-of-

counsel claims.

      A. Sentencing Challenge.         Damme argues that the sentencing

court abused its discretion by considering improper factors when imposing

her sentence.     She asks us to find an abuse of discretion, vacate her

sentence, and remand for resentencing. The State, citing to the newly

amended Iowa Code section 814.6, counters that we lack jurisdiction over

her appeal from her guilty plea absent a showing of good cause. See Iowa
                                           7

Code § 814.6(1)(a)(3). The amendment plainly applies to Damme’s appeal

because her judgment and sentence were entered on July 1, 2019. 1 The

State asserts that Damme has not established good cause and that we

must dismiss her appeal. We disagree.

       1. Good cause.         During the last session, the Iowa legislature

amended Iowa Code section 814.6, effective July 1, 2019, as follows:

              [1. Right of appeal is granted the defendant from:]
              a. A final judgment of sentence, except in case of the
       following cases:
              ....
              (3) A conviction where the defendant has pled guilty.
       This subparagraph does not apply to a guilty plea for a class
       “A” felony or in a case where the defendant establishes good
       cause.

2019 Iowa Acts ch. 140, § 28 (codified at Iowa Code § 814.6(1)(a) (2020));

see also State v. Macke, 933 N.W.2d 226, 231 (Iowa 2019) (describing the

amendment to section 814.6). The amendment limited the defendant’s

right to appeal after a conviction when the defendant pled guilty. Damme

does not challenge the constitutionality of the 2019 amendment to Iowa

Code section 814.6. A defendant who pled guilty now must establish good

cause to appeal. Iowa Code § 814.6(1)(a)(3). The legislature did not define



       1In  State v. Macke, we held that the 2019 amendments to Iowa Code sections
814.6 and 814.7 do not apply retroactively to direct appeals from a judgment and
sentence entered before the statute’s effective date of July 1, 2019. 933 N.W.2d 226, 228
(Iowa 2019). The determinative date is the date of the judgment of sentence that is
appealed, not whether the appeal was pending on July 1, 2019. Id. In State v. Trane, we
stated that Macke held “claims of ineffective assistance of counsel may be decided on
direct appeal if the appeal was already pending on July 1, 2019, when Senate File 589
became effective.” 934 N.W.2d 447, 464 (Iowa 2019) (emphasis added). While most
appeals pending on the statute’s effective date would be from judgments entered before
that date, the new statute would apply to an appeal filed the same day as a judgment
entered on July 1. Conversely, the amendment would not govern a timely appeal in mid-
July from a judgment entered in mid-June 2019. We reiterate that date of the judgment
being appealed controls the applicability of the amendment to section 814.6. Macke, 933
N.W.2d at 228; see also State v. Draine, 936 N.W.2d 205, 206 (Iowa 2019) (same).
                                             8

“good cause” in this statute. Good cause is defined in a variety of ways

elsewhere in the Iowa Code and Rules of Procedure. 2

       “[W]hen the legislature has not defined a term, we look to the

common meaning of that term in interpreting the statute.” State v. Tesch,

704 N.W.2d 440, 451 (Iowa 2005). A dictionary can be a reliable source

for the common meaning of a word or phrase. Id. Black’s Law Dictionary

defines “good cause” to mean “[a] legally sufficient reason.” Good Cause,

Black’s Law Dictionary (11th ed. 2019). We adopt that definition of good

cause for section 814.6.


       2Iowa   Rule of Civil Procedure 1.977, for example, requires good cause to set aside
a default. The official comment states the rule “aims to give a party his day in court to
present a meritorious defense” and that good cause “should require both an excuse for
having defaulted, and at least a claimed defense asserted in good faith.” Id. cmt. 8. We
elaborated that good cause to set aside a default “is a sound, effective, and truthful
reason. It is something more than an excuse, a plea, apology, extenuation, or some
justification, for the resulting effect. Good cause also requires at least a claimed defense
asserted in good faith.” Cent. Nat’l Ins. Co. of Omaha v. Ins. Co. of N. Am., 513 N.W.2d
750, 754 (Iowa 1994).
        The legislature has defined the requirements necessary to establish good cause in
other sections of the Code, which vary depending on the context of the provision. See,
e.g., Iowa Code § 236A.6(2) (allowing a temporary protective order on a showing of good
cause, defined as a “[p]resent danger of sexual abuse to the plaintiff”); id. at §§ 322A.2,
.15 (providing that a motor vehicle franchiser may not terminate a franchise without good
cause, defined to include consideration of factors such as the volume of business, amount
invested, and impact on the public welfare). We have interpreted the meaning of “good
cause” in other provisions when the legislature has not defined it, and our decisions
further demonstrate that its meaning is context-specific. See, e.g., State v. McNeal, 897
N.W.2d 697, 704 (Iowa 2017) (describing that a good-cause inquiry in the context of
speedy trial requirements under Iowa Rule of Criminal Procedure 2.33(2)(b) focuses on
“the reason for the delay,” which involves considering the length of the delay, whether the
defendant demanded a speedy trial, and whether the delay prejudiced the defendant
(quoting State v. Winters, 690 N.W.2d 903, 908 (Iowa 2005))); Wilson v. Ribbens, 678
N.W.2d 417, 420–23 (Iowa 2004) (stating that “good cause” to excuse failure of service
pursuant to Iowa Rule of Civil Procedure 1.302 means “[t]he plaintiff must have taken
some affirmative action to effectuate service of process upon the defendant or have been
prohibited, through no fault of his [or her] own, from taking such an affirmative action”
and adding that good cause is likely to be found when a third person causes the failure
to complete service, the defendant evaded service or engaged in misleading conduct, or
the plaintiff diligently tried to effect service (alteration in original) (quoting Henry v.
Shober, 566 N.W.2d 190, 192 (Iowa 1997), superseded by rule as stated in Dickens v.
Associated Anesthesiologists, P.C., 709 N.W.2d 122, 127 (Iowa 2006))).
                                     9

      Damme bears the burden of establishing good cause to pursue an

appeal of her conviction based on a guilty plea. Iowa Code § 814.6(1)(a)(3)

(stating that the provision prohibiting an appeal from a conviction where

the defendant pled guilty does not apply “in a case where the defendant

establishes good cause” (emphasis added)); see In re A.S., 906 N.W.2d 467,

475 (Iowa 2018) (“Ordinarily, the burden of proof on an issue is upon the

party who would suffer loss if the issue were not established.” (quoting

Iowa R. App. P. 6.904(3)(e))).   Because what constitutes good cause is

context-specific, we must determine when a defendant who pled guilty has

a legally sufficient reason to appeal. We conclude the meaning of the good-

cause requirement in Iowa Code section 814.6 is ambiguous in this

context. The parties disagree as to its meaning, we have given varying

definitions to the term good cause in other statutes and rules as noted

above, and we have expressly found good-cause provisions to be

ambiguous. See, e.g., Iowa Supreme Ct. Att’y Disciplinary Bd. v. Att’y Doe

No. 819, 894 N.W.2d 1, 11–12 (Iowa 2016) (resolving ambiguity in good-

cause provision in Iowa Ct. R. 36.7 (2016)).

      Accordingly, in determining what constitutes a legally sufficient

reason to appeal after a guilty plea, we consider what the statute meant to

accomplish. Rhoades v. State, 880 N.W.2d 431, 447 (Iowa 2016). “We

seek to advance, rather than defeat, the purpose of the statute.” Id. In

the 2019 amendment to Iowa Code section 814.6(1)(a)(3), according to the

State, the legislature’s purpose was “to restrict direct appellate review of

most guilty plea challenges.” Yet section 814.6(1)(a)(3) expressly allows an

appeal if the defendant establishes good cause. The State argues that

“good cause” in this context “is limited to extraordinary legal challenges

which cannot be heard elsewhere.” Damme, however, is not challenging

her guilty plea.
                                           10

        Damme argues that she has established good cause to appeal a

sentencing error arising after the district court accepted her guilty plea.

She claims that the sentencing court considered improper factors to

impose a sentence of incarceration rather than a suspended sentence as

agreed in her plea bargain. We readily distinguish appeals challenging the

guilty plea itself 3 from appeals challenging the sentence imposed after the

plea is accepted.       Damme falls in the latter category.              She does not

challenge her guilty plea or the resulting conviction, only the sentence

imposed.

        We hold that good cause exists to appeal from a conviction following

a guilty plea when the defendant challenges his or her sentence rather

than the guilty plea. Damme received a discretionary sentence that was

neither mandatory nor agreed to as part of her plea bargain, and she is

appealing that sentence and asking for resentencing without challenging

her guilty plea or conviction. A sentencing error invariably arises after the

court has accepted the guilty plea. This timing provides a legally sufficient

reason to appeal notwithstanding the guilty plea. We save for another day

the question of what constitutes good cause to appeal to challenge a guilty

plea.

        We determine Damme has established a legally sufficient reason to

appeal. The district court imposed a nonmandatory sentence that was

outside of the range agreed to by the parties in the plea agreement, and

Damme raises a challenge asserting a sentencing error.                       Under the




        3Many  appeals that seek to vacate a guilty plea will assert claims of ineffective
assistance of counsel. Iowa Code section 814.7, as amended, now requires ineffective-
assistance claims to be brought through a postconviction proceeding rather than a direct
appeal. This provision furthers the legislative goal of curtailing frivolous direct appeals
of convictions based on guilty pleas.
                                     11

circumstances presented here, good cause exists to allow Damme’s appeal

to proceed.

      2. Merits.     Damme asserts that the sentencing court considered

improper factors by relying on the criminal history of her family members.

Damme maintains that it is improper for the court to punish her for their

criminal activity.     The State counters that the court was properly

exercising its discretion in considering Damme’s family circumstances.

      A sentencing court’s decision to impose a specific sentence that falls

within the statutory limits “is cloaked with a strong presumption in its

favor, and will only be overturned for an abuse of discretion or the

consideration of inappropriate matters.”     Formaro, 638 N.W.2d at 724.

Our task on appeal is not to second guess the sentencing court’s decision.
Id. at 725. Rather, we must determine that its decision “was exercised on

grounds or for reasons that were clearly untenable or unreasonable.” Id.

at 724.   We afford sentencing judges a significant amount of latitude

because of the “discretionary nature of judging and the source of respect

afforded by the appellate process.” Id. at 725 (describing the importance

of judicial discretion). Nevertheless, “[i]f a court in determining a sentence

uses any improper consideration, resentencing of the defendant is

required . . . even if it was merely a ‘secondary consideration.’ ” State v.

Grandberry, 619 N.W.2d 399, 401 (Iowa 2000) (en banc) (citation omitted)

(quoting State v. Messer, 306 N.W.2d 731, 732 (Iowa 1981)).

      The societal goals of sentencing are to provide maximum

opportunity to rehabilitate the defendant and to protect the community.

Iowa Code § 901.5. A sentencing court weighs multiple factors, “including

the nature of the offense, the attending circumstances, the age, character

and propensity of the offender, and the chances of reform.” Formaro, 638

N.W.2d at 725. Before imposing its sentence, “the court must additionally
                                           12

consider the defendant’s prior record of convictions or deferred judgments,

employment status, family circumstances, and any other relevant factors,

as well as which of the sentencing options would satisfy the societal goals

of sentencing.” Id. (emphasis added).

       Damme must overcome the presumption in favor of the sentence by

affirmatively demonstrating the court relied on an improper factor. State

v. Wickes, 910 N.W.2d 554, 572 (Iowa 2018) (“A defendant must

affirmatively show that the sentencing court relied on improper evidence

to overcome this presumption of validity.”); State v. Hopkins, 860 N.W.2d

550, 554 (Iowa 2015) (same); State v. Sailer, 587 N.W.2d 756, 763–64 (Iowa

1998) (affirming sentence when defendant did not establish “any reliance

on improper factors which would overcome the presumption that the

district court properly exercised its discretion”).

       Damme argues the court erred by relying on her family’s criminal

history. But we have generally held the sentencing court should consider

the defendant’s family circumstances. See Formaro, 638 N.W.2d at 725.

The information regarding her family’s criminal history was in the PSI

report, to which Damme never objected. See Grandberry, 619 N.W.2d at

402 (holding that the sentencing court did not err in considering the

defendant’s traffic charges listed in the PSI report when the defendant did

not contest that data).

       Damme specifically argues the court’s statement that her “family

stock is not good” shows its reliance on an improper factor requiring

resentencing. We strongly disapprove of the court’s poor choice of words

and admonish sentencing courts to refrain from referring to a defendant’s

“family stock” or genetics. 4        But our review of the sentencing hearing


       4See United States v. Cossey, 632 F.3d 82, 88–89 (2d Cir. 2011) (per curiam)

(holding it was improper for the sentencing court to focus “nearly entirely” on its belief
                                           13

transcript confirms that the district court relied on the criminal history of

Damme’s family “in extenuation and mitigation.”                In no sense did the

district court imply Damme had a genetic or familial predisposition to

reoffend.    Rather, the court appropriately considered her lack of role

models, difficult upbringing, and family circumstances as mitigating

factors.    Indeed, immediately after the comment to Damme that “your

family stock is not good,” the court explained what it meant by stating,

“You clearly have not had positive role models in your life.” Her lack of

parental role models is an appropriate consideration for sentencing.

Formaro,     638    N.W.2d      at   725    (allowing    consideration      of   family

circumstances). We take the court’s statement about Damme’s lack of

positive role models “at face value.”           Sailer, 587 N.W.2d at 763 (mere

mention of an improper factor does not establish sentencing court relied

on it).    We decline to infer the sentencing court relied on any genetic

predisposition to reoffend.

       The court’s explanation for its sentencing decision was thorough.

The court extensively evaluated mitigating and aggravating factors

presented in the PSI, and it ultimately determined that Damme’s conduct,

criminal     history,   and     failure    to   rehabilitate     despite    numerous

opportunities outweighed the mitigating factors.                After spending “an

extensive period of time reviewing the case files and the presentence

investigation,” the court determined imprisonment was warranted. The



that the defendant was genetically predisposed to view child pornography and remanding
for resentencing because it was “impermissible for the court to base its decision of
recidivism on its unsupported theory of genetics”). Consideration of genetics in
sentencing is a discredited relic of history, exemplified by the often-criticized Supreme
Court case, Buck v. Bell, 274 U.S. 200, 207, 47 S. Ct. 584, 585 (1927) (Justice Oliver
Wendell Holmes infamously stated, “Three generations of imbeciles are enough.”). Here,
the court’s consideration of Damme’s family criminal history was broader than genetic
relatives and included her stepfather.
                                       14

court imposed a sentence within the provided statutory range. This was

an exercise of the court’s discretion.

      Damme failed to show that the sentencing court relied on improper

factors in imposing her sentence. As such, it did not abuse its discretion.

We affirm Damme’s sentence.

      B. Failure to Advise of Right to File a Motion in Arrest of

Judgment. Damme argues that she was not advised of her right to file a

motion in arrest of judgment or of the consequences of failing to file such

a motion. See Iowa R. Crim. P. 2.24(3)(a). It is puzzling that Damme raises

this argument on appeal when she is not seeking to vacate her guilty plea.

Iowa Rule of Criminal Procedure 2.24(3)(a) states,

      Motion in arrest of judgment; definition and grounds. A motion
      in arrest of judgment is an application by the defendant that
      no judgment be rendered on a finding, plea, or verdict of
      guilty. Such motion shall be granted when upon the whole
      record no legal judgment can be pronounced. A defendant’s
      failure to challenge the adequacy of a guilty plea proceeding
      by motion in arrest of judgment shall preclude the defendant’s
      right to assert such challenge on appeal.

The rule provides defendants with an avenue to challenge the factual basis

for a guilty plea or the guilty plea proceeding.      See Iowa R. Crim. P.

2.24(3)(d) (“The effect of an order arresting judgment on the ground the

guilty plea proceeding was defective is to place the defendant in the same

situation in which the defendant was immediately after the indictment was

found or the information filed[.]”).     “The rule has no applicability to a

situation . . . where the defendant does not know the deficiency in the plea

proceeding until after sentencing,” such as a challenge to the sentence

imposed, as Damme raises. State v. Thompson, 856 N.W.2d 915, 921 (Iowa

2014).

      In any event, Damme was adequately advised of her right to file a

motion in arrest of judgment. See Iowa R. Crim. P. 2.8(2)(d) (“The court
                                     15

shall inform the defendant that any challenges to a plea of guilty based on

alleged defects in the plea proceedings must be raised in a motion in arrest

of judgment and that failure to so raise such challenges shall preclude the

right to assert them on appeal.”).      “Substantial compliance with rule

2.8(2)(d) is mandatory . . . .” State v. Fisher, 877 N.W.2d 676, 680 (Iowa

2016). “[R]egardless of whether the information is imparted through a

colloquy or a written plea, the defendant must be made aware of the

substance of rule 2.24(3)(a).” Id. at 681; see also State v. Barnes, 652

N.W.2d 466, 467 (Iowa 2002) (per curiam) (stating a written guilty plea

that clearly states the substance of the rule requirements is sufficient to

properly inform the defendant). Each of the written guilty pleas Damme’s

counsel filed on March 18, 2019, contained a provision stating,

      I understand that if I wish to attack the validity of the
      procedures involved in the taking of my guilty plea, I must do
      so by a Motion in Arrest of Judgment filed with this Court. I
      understand that such motion must be made not later than
      forty-five days after my plea of guilty, but in any case not later
      than five days before the date set for sentencing.

Another provision provided that,

      Having read and completed this entire form, I waive my right
      to file a Motion in Arrest of Judgment and to a fifteen day delay
      in sentencing after this plea and respectfully ask the Court to
      accept both and waive my presence for the purpose of pleading
      guilty and sentencing. I consent to and affirmatively request
      that the Court accept this Written Plea of Guilty and proceed
      to sentence me accordingly.

Damme initialed both provisions and signed the document.

      These written guilty plea provisions are sufficient to satisfy the

requirements of rules 2.24(3)(a) and 2.8(2)(d). The provisions plainly state

that she must file a motion in arrest of judgment to attack the validity of

her guilty plea proceeding and listed the proper filing deadlines. As such,

the written guilty plea “conveyed the pertinent information and
                                         16

substantially complied with the requirements of rule 2.8(2)(d).” Straw, 709

N.W.2d at 132. The written guilty plea made Damme aware of her right to

file a motion in arrest of judgment, and she waived that right.

       We    hold   that   there   was    substantial   compliance   with    the

requirements of rules 2.24(3)(a) and 2.8(2)(d). Damme is not entitled to

relief on these grounds.

       C. Ineffective Assistance of Counsel. Damme claims her counsel

provided constitutionally deficient representation by failing to object to the

sentencing court’s consideration of improper factors and failing to file a

motion to reconsider sentence. The State asserts that we lack jurisdiction

over   her   ineffective-assistance-of-counsel     claims   after    the    2019

amendment to Iowa Code section 814.7 that eliminated the ability to

pursue such claims on direct appeal:

             An ineffective assistance of counsel claim in a criminal
       case shall be determined by filing an application for
       postconviction relief pursuant to chapter 822. The claim need
       not be raised on direct appeal from the criminal proceedings
       in order to preserve the claim for postconviction relief
       purposes, and the claim shall not be decided on direct appeal
       from the criminal proceedings.

Iowa Code § 814.7. Section 814.7 became effective on July 1, 2019, and
the judgment and sentence in Damme’s case was entered on that date.

Damme does not challenge the constitutionality of the 2019 amendment

to section 814.7. The amendment applies, see Macke, 933 N.W.2d at 228,

and we lack authority to consider her ineffective-assistance-of-counsel

claims on direct appeal.

       IV. Disposition.

       For the foregoing reasons, we affirm the sentence imposed by the

district court.

       AFFIRMED.
                                 17

      All justices concur except Appel, J., who concurs in part and

dissents in part, and McDonald, J., who separately concurs in part and

dissents in part.
                                      18

                                                  #19–1139, State v. Damme

APPEL, Justice (concurring part and dissenting in part).

       The district court stated that the defendant came “from poor stock”

in considering his sentence. I think it is error for the district court to

consider heredity without any scientific basis in sentencing, as stated in

United States v. Cossey, 632 F.3d 82, 87–89 (2d Cir. 2011) (per curiam).

In Cossey, the reference to unscientific genetics is given far more emphasis

by the sentencing judge than in this case. But our caselaw does not permit

us to determine whether improper factors were secondary to a sentencing

decision. See State v. Granberry, 619 N.W.2d 399, 401 (Iowa 2000) (“If a

court in determining a sentence uses any improper consideration,

resentencing of the defendant is required . . . even if it was merely a

‘secondary consideration.’ ” (citation omitted) (quoting State v. Messer, 306

N.W.2d 731, 733 (Iowa 1981)).

       I agree with the majority that consideration of environment as a

mitigating factor may certainly be allowable, and even required, in the case

of a juvenile offender. By way of example, one recent case, Tisdale v. State,

257 So. 3d 357 (Fla. 2018), notes the “criminality” of the minor defendant’s

father as it was referenced in the defendant’s sentencing order, and noted

that

       it is clear that [the defendant’s] childhood was fraught with
       “trauma and adverse environments,” all of which should be
       considered in determining the appropriate sentence . . . .
       While this type of mitigation does not serve as an “excuse” for
       committing a violent act[,] . . . it is important that judges and
       juries understand its significance in shaping a defendant’s
       development and choices when evaluating mitigation.

Id. at 363–64 (quoting State v. Bright, 200 So. 3d 710, 726 (Fla. 2016)).

       Such a consideration is markedly different from consideration of

hereditary criminality, unsupported by both science and the law, as an
                                    19

aggravating factor in sentencing.     Such specious theories have long

plagued the American criminal justice system, fueled by the eugenics

movement, creating harmful, pervasive, and persistent misconceptions

and unarticulated presuppositions, particularly against traditionally

marginalized communities. The idea of hereditary criminality has long

been discredited. In 1877, Richard Dugdale published The Jukes: A Study

in Crime, Pauperism, Disease, and Heredity: Also Further Studies of

Criminals, which studies five generations of the Jukes family, after

Dugdale realized several family members were all related and incarcerated

in the same upstate New York jail.       See Adam Cohen, Imbeciles: The

Supreme Court, American Eugenics, and the Sterilization of Carrie Buck 49

(2016). Of the 709 individuals of the Jukes family that Dugdale identified,

more than half were criminals. Id. Dugdale concluded that the Jukes’s

problems were due to environment, not heredity, and introduced concepts

such as generational poverty and crime, exacerbated by lack of appropriate

social safety net and public education. Id.

      Discredited criminal heredity theories, like those of now-defamed

anthropologists   Arthur   Estabrook,    Francis   Galton,   and   Charles

Davenport, continued to shape our law and society. Id. at 153–55. Many

of these theories demonized people of color and immigrant communities

as inherently inferior and biologically dispossessed to criminality. Id. at

130–33, 155–59. These theories led to the enactment of laws in several

states finding “that idiocy, insanity, imbecility, and criminality are

congenital and hereditary,” and further, approving of the “asexualization”

of such persons through sterilization on that basis. See, e.g., State v.

Feilen, 126 P. 75, 76–77, 78 (Wash. 1912) (enforcing such punishment on

a defendant in Washington, based in part upon their survey of similar laws

in California, Connecticut, Indiana, Iowa, and New Jersey). Perhaps the
                                           20

most famous case of this kind is Buck v. Bell, 274 U.S. 200, 47 S. Ct. 584

(1927), infamous for its refrain that “[t]hree generations of imbeciles are

enough.” Id. at 207, 47 S. Ct. at 585.

       Iowa was also one such state which approved of the sterilization of

“criminals, rapists, idiots, feeble-minded, imbeciles, lunatics, drunkards,

drug fiends, epileptics, syphilitics, moral and sexual perverts, and

diseased and degenerate persons” both as imprisoned and as a condition

of parole. See Iowa Code § 2600-p (Supp. 1913). Though my admonition

against finding nonexistent links of hereditary criminality, especially as it

pertains to race and nonheritable disease, may seem old hat to some in

2020, I feel compelled to join the continuing chorus of legal and scientific

voices stating this principle loudly and clearly. 5

       I therefore join division III.A(1) of the majority opinion, but contend

that the sentence in this case should be vacated and the matter remanded

for sentencing before a different judge.




       5Many    modern cases continue to grapple with the pernicious use of hereditary
criminality within a legal context, particularly as it regards sterilization and eugenics.
See, e.g., Hernandez v. Banks, 65 A.3d 59, 72 n.30 (D.C. 2013) (en banc) (noting the
increased civil rights protections for individuals with intellectual disabilities today, as
opposed to the previous belief that incurable hereditary criminality existed and must be
stopped); In re Welfare of Hillstrom, 363 N.W.2d 871, 874 n.1 (Minn. Ct. App. 1985) (noting
that increased constitutional standards would make sterilization on the basis of
hereditary criminality impossible today); In re Grady, 426 A.2d 467, 472–73, 473 n.2 (N.J.
1981) (noting that lawmakers have been “too quick to accept unproven scientific theories
of eugenics” including that “criminality . . . and various other defects were hereditary”).
And of course, it also bears repeating that there are no genetic differences between so-
called “races.” See, e.g., Russell H. Tuttle, Apes and Human Evolution 29–32 (2014) (“Over
the past 30,000 years, there has been only one species of humankind: Homo sapiens. . . .
The genes underlying phenotypic differences that were used to assign people to races vary
much more between the presumed races than genes vary in general. Further, in contrast
with chimpanzees and bonobos, millennia of admixture among waves of humans across
and between continents and islands has acted against the emergence of discrete human
subspecies. Consequently, Homo sapiens is devoid of races in the sense of zoological
subspecies.” (Footnotes omitted.)).
                                     21

                                                 #19–1139, State v. Damme

McDONALD, Justice (concurring in part and dissenting in part).

      I respectfully concur in part and dissent in part.

                                      I.

      Damme has established “good cause” within the meaning of section

814.6 to pursue this appeal as a matter of right. See Iowa Code § 814.6

(2019). I reach that conclusion based on the fair and ordinary meaning of

the text of the statute when considered in its relation to other amendments

to chapter 814 contained within the omnibus crime bill, Senate File,589,

enacted in 2019. See State v. Davis, 922 N.W.2d 326, 330 (Iowa 2019)

(“We give words their ordinary meaning absent legislative definition.”);

State v. Doe, 903 N.W.2d 347, 351 (Iowa 2017) (stating any interpretive

inquiry begins with the language of the statute at issue); In re Marshall,

805 N.W.2d 145, 158 (Iowa 2011) (“We should give the language of the

statute its fair meaning, but should not extend its reach beyond its express

terms.”); Antonin Scalia & Bryan A. Garner, Reading Law: The

Interpretation of Legal Texts 33 (2012) (defining “Fair Reading Method” as

“determining the application of a governing text to given facts on the basis

of how a reasonable reader, fully competent in the language, would have

understood the text at the time it was issued”). Because all members of

the court agree that Damme has established good cause to pursue this

direct appeal as a matter of right, I need not dwell on the point any further.

                                     II.

      I respectfully dissent from the majority’s resolution of Damme’s

sentencing challenge.     The law is clear regarding the district court’s

consideration of an impermissible sentencing factor. This court will not

vacate a sentence on appeal “unless the defendant demonstrates an abuse

of trial court discretion or a defect in the sentencing procedure such as the
                                       22

trial court’s consideration of impermissible factors.” State v. Witham, 583

N.W.2d 677, 678 (Iowa 1998) (per curiam). “If a court in determining a

sentence uses any improper consideration, resentencing of the defendant

is required.” State v. Grandberry, 619 N.W.2d 399, 401 (Iowa 2000).

      Resentencing is required without regard to whether the district court

considered      the   impermissible   sentencing   factor   as   mitigating   or

aggravating. A district court could no more consider a defendant’s race a

mitigating factor than an aggravating factor.         Thus, contrary to the

majority’s conclusion, the relevant question is not whether the district

court considered the defendant’s “family stock” as a mitigating or

aggravating sentencing factor. The relevant question is whether it was

permissible for the district court to note the defendant’s “family stock [was]

not good” and then consider the defendant’s “family stock” in formulating

its sentence.

      In imposing sentence, it is improper for the court to consider the

defendant’s race, ancestry, heredity, lineage, genetics, congenital traits,

innate disposition, etc. See, e.g., United States v. Cossey, 632 F.3d 82,

88–89 (2d Cir. 2011) (per curiam) (vacating and remanding the case to a

different judge because the lower court considered the defendant’s

genetics during sentencing). Here, the district court specifically told the

defendant it was considering her “family stock” and then proceeded to

identify the criminal history of the defendant’s family. “Stock,” when used

in relation to families, persons, and animals, refers to race, ancestry,

heredity, lineage, genetics, congenital traits, innate disposition, etc. See

Stock, Black’s Law Dictionary (11th ed. 2019) (“The original progenitor of

a family; a person from whom a family is descended[.]”); see also Saint

Francis Coll. v. Al-Khazraji, 481 U.S. 604, 611, 107 S. Ct. 2022, 2027

(1987) (“[M]odern dictionaries still include among the definitions of race ‘a
                                     23

family, tribe, people, or nation belonging to the same stock.’ ” (quoting

Webster’s Third New International Dictionary 1870 (1971))); Kanis v.

Rogers, 177 S.W. 413, 413 (Ark. 1915) (referring to breeding a dog “of good

stock”); Armstrong v. State, 11 So. 618, 624 (Fla. 1892) (“For, when the

family stock has suffered from epilepsy, neuralgia, or kindred diseases, it

may eventuate in insanity in following generations; indeed, that is the

tendency.”); Nye v. Grand Lodge A.O.U.W., 36 N.E. 429, 436 (Ind. App.

1894) (“ ‘Blood relationship’ is a term of very comprehensive meaning. It

includes those persons who are of the same family, stock, or descended

from a common ancestor.”); Comstock v. Taggart, 120 N.W. 29, 30 (Mich.

1909) (referring to a horse as “a reproducer of good stock”); Bankers’ Tr.

Co. v N.Y. Foundling Hosp., 202 N.Y.S. 90, 90 (Sup. Ct. 1923) (“Hillyer died,

leaving her surviving neither husband, heir, nor next of kin, and with her

death the family stock became extinct.”).

      It is very possible, perhaps even likely, the district court here

intended to reference the defendant’s childhood trauma and lack of

familial stability when it referred to her “family stock.” The district court,

in imposing sentence, usually speaks extemporaneously and may use

“unfortunate phraseology.” State v. Nichols, 247 N.W.2d 249, 255 (Iowa

1976). The presumption of regularity acknowledges this reality and holds

that an appellate court should provide the district court with latitude.

However, even under the presumption of regularity afforded the district

court, we cannot ignore what the district court actually said.

      Given the meaning of the term “family stock,” I conclude the district

court, by definition, considered an impermissible sentencing factor. The

majority seems to agree, expressing its strong disapproval of the district

court’s word choice and admonishing sentencing courts to avoid this

language. Unlike the majority, however, I do not think this court can or
                                    24

should excuse the error even when the error was made in good faith or

with the best intentions. “To protect the integrity of our judicial system

from the appearance of impropriety, [I would] vacate the defendant’s

sentence and remand the case to the district court for resentencing before

a different judge.” State v. Lovell, 857 N.W.2d 241, 243 (Iowa 2014).

                                    III.

      For these reasons, I respectfully concur in part and dissent in part.